DETAILED ACTION
Status of the Claims
	Claims 13, 15-25 and 31 are pending in the instant application and are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 10/14/2015, the filing date of the U.S. Application No. 14/883,428.

Claim Rejections - 35 USC § 112(b)
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 15-25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 15-25 each depend from canceled claim 14 and are therefore rejected as being indefinite. Appropriate clarification is required.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 13, 15-25 and 31 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by KEYSER (US 2012/0213847; published, August 2012).
Applicant Claims
	Applicant claims a method of treatment of hyperkalemia comprising administering over a period of more than 5 consecutive days to a patient in need thereof a cation exchange composition comprising a zirconium silicate of formula (I): ApMxZr1-xSinGeyOm (I), where “A” is a potassium ion, sodium ion rubidium ion, cesium ion, calcium ion, magnesium ion, hydronium ion or mixture thereof, “M” is at least one framework metal, wherein the framework metal is hafnium (4+), tin (4+), niobium (5+), titanium (4+), cerium (4+), germanium (4+) praseodymium (4+), terbium (4+) or mixtures thereof, “p” has a value from about 1 to about 20, “x” has a value from 0 to less than 1, “n” has a value from about 0 to about 12, “y” has a value from 0 to about 12, “m” has a value from about 3 to about 36 and 1 ≤ n + y ≤ 12, wherein the composition exhibits a lead content below 0.6 ppm (i.e. parts per million)(instant claim 1).
	Applicant claims a method for treatment of hyperkalemia comprising administering to a patient in need thereof a zirconium silicate having a lead content below 0.6 ppm (instant claim 14).
Disclosure of the Prior Art
	KEYSER discloses microporous zirconium silicate for the treatment of hyperkalemia (title, see whole document), particularly using high purity UZSi-9 exhibiting an enhanced level of potassium exchange capacity (abstract). KEYSER discloses composition comprising a zirconium silicate of formula (I): ApMxZr1-xSinGeyOm (I), where “A” is a potassium ion, sodium ion rubidium ion, cesium ion, calcium ion, magnesium ion, hydronium ion or mixture thereof, “M” is at least one framework metal, wherein the framework metal is hafnium (4+), tin (4+), niobium (5+), titanium (4+), cerium (4+), germanium (4+) praseodymium (4+), terbium (4+) or mixtures thereof, “p” has a value from about 1 to about 20, “x” has a value from 0 to less than 1, “n” has a value from about 0 to about 12, “y” has a value from 0 to about 12, “m” has a value from about 3 to about 36 and 1 ≤ n + y ≤ 12 ([0018], [0047], claims 1, 10)(instant claim 1). KEYSER does not disclose any lead content is present in their composition, therefore the disclosing “a lead content below 0.6 ppm” (instant claims 1 & 2). KEYSER discloses  “A 14-Day repeat dose oral toxicity study in Beagle Dogs with Recovery was conducted. This GLP compliant oral toxicity study was performed in beagle dogs to evaluate the potential oral toxicity of ZS-9 when administered at 6 h intervals over a 12 h period, three times a day, in food, for at least 14 consecutive days. In the Main Study ZS-9 was administered to 3/dogs/sex/dose at dosages of 0 (control), 325, 650 or 1300 mg/kg/dose. An additional 2 dogs/sex/dose, assigned to the Recovery Study, received 0 or 1300 mg/kg/dose concurrently with the Main study animals and were retained off treatment for an additional 10 days. A correction factor of 1.1274 was used to correct ZS-9 for water content. Dose records were used to confirm the accuracy of dose administration.” [emphasis added]([0091])(instant claim 13, “over a period of more than 5 consecutive days”).
	KEYSER teaches discloses that “In one embodiment, the composition exhibits median particle size of greater than 3 microns and less than 7% of the particles in the composition have a diameter less than 3 microns.” ([0019])(instant claims 18, 20-21). KEYSER discloses “Preferably, less than 5% of the particles in the composition have a diameter less than 3 microns, more preferably less than 4% of the particles in the composition have a diameter less than 3 microns, more preferably less than 3% of the particles in the composition have a diameter of less than 3 microns, more preferably less than 2% of the particles in the composition have a diameter of less than 3 microns, more preferably less than 1 % of the particles in the composition have a diameter of less than 3 microns, more preferably less than 0.5% of the particles in the composition have a diameter of less than 3 microns. Most preferably, none of the particles or only trace amounts have a diameter of less than 3 microns.” ([0019])(instant claim 19). KEYSER further discloses “In one embodiment, the composition exhibiting the median particle size and fraction of particles in the composition having a diameter less than 3 micron described above also exhibits a sodium content of below 12% by weight. Preferably, the sodium contents is below 9% by weight […].” ([0021])(instant claims 20-21).
	KEYSER discloses Example 7, and particularly that “The material was filtered, dried and washed with DI water. The pH of the resulting material was 7. The H-ZS-9 powder resulting from batch-wise ion exchange and water wash has<l2% Na.” ([0086])(instant claim 23, pH 7-9; MPEP §2131.03-II).
	KEYSER discloses “a high purity form of UZSi-9. FIGS. 11-12 show XRD and FTIR spectra of high purity UZSi-9 crystals. As shown in Table 3 below, these crystals exhibit significantly higher levels of potassium exchange capacity (KEC) than the less pure ZS-9 compositions. In an embodiment of the invention, the UZSi-9 crystals had a potassium exchange capacity of greater than 2.5 meq/g, more preferably greater than 3.5 meq/g, more preferably greater than 4.0 meq/g, more preferably between 4.3 and 4.8 meq/g, even more preferably between 4.4 and 4.7 meq/g, and most preferably approximately 4.5 meq/g. UZSi-9 crystals having a potassium exchange capacity in the range of 3.7-3.9 were produced in accordance with Example 13 below.” ([0057])(instant claims 24-25; MPEP §2131.03-II). 	Regarding instant claim 22, KEYSER discloses the XRD plot for ZS-9 prepared in accordance with Example 12 (Figure 10) and Example 13 (Figure 12), each having the two highest peaks occurring at approximately 15.5 and 28.9, with the highest peak occurring at 28.9.
Response to Arguments:
	Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.
	Applicant’s arguments suggesting that “The present inventors found that to lower the lead content to within the acceptance criterial for long term use of 0.5 ppm or less required silica source, colloidal silica, that was free of lead to be used in place of the sodium silicate used in Keyser. See Specification, Table 2. […] These data make clear that the claimed ‘cation composition comprising a zirconium silicate … wherein the composition exhibits a lead content below 0.6 pp.’ is not inherently described in keyser.” (p. 7).
	In response the examiner advises Applicants that MPEP §716.01(c)-II makes clear that “The arguments of counsel cannot take the place of evidence in the record.” The examiner sees no evidence linking the data in Table 2 to the KEYSER document. Applicants arguments being relied upon for support of difference between the lead content of the KEYSER compositions and those of the instantly claimed invention, the arguments are not convincing and therefore the rejection is maintained.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 13, 15-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over KEYSER (US 2012/0213847; published, August 2012) in view of WILLIS (US 6,579,460; published, June 2003) and APPLEWHITE (US 2012/0201864; published August, 2012).
Applicants Claims
	Applicant claims a method for the treatment of hyperkalemia, as discussed above (instant claims 13 & 14)
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            KEYSER discloses microporous zirconium silicate for the treatment of hyperkalemia, particularly using high purity UZSi-9 exhibiting an enhanced level of potassium exchange capacity, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KEYSER is that KEYSER does not expressly teach the compositions have a lead content that ranges from 0.1 to 0.5 ppm (claim 15), 0.3 to 0.5 ppm (claim 16), 0.3 to 0.45 ppm. 
	APPLEWHITE teaches methods of producing mixed metal compounds comprising Mg2+ and at least Fe+ having an aluminum content of less than 10000 ppm (see whole document). APPLEWHITE further teaches the mixed metal compounds are also called “Layered Double Hydroxide” (LDH) which is used to designate synthetic or natural lamellar hydroxides with two kinds of metallic cations in the main layers and interlayer domains containing anionic species ([0009]). APPLEWHITE further teaches the mixed metal compounds are used as pharmaceutical phosphate binders by ion-exchange and/or chemisorption ([0012]-[0013]). APPLEWHITE teaches that “We found that by control of the process parameters as described herein, one may prepare a mixed metal compound having low levels of impurities, and in particular heavy metal impurities, without the need to perform purification to remove such impurities. The present invention may provide a process for preparing a mixed metal compound having a lead content of less than 1 ppm […].” ([0117])(instant claims 13-17, claimed lead content). APPLEWHITE further teaches that “Table 12 shows how we have been able to further reduce the aluminum (Al) and lead (Pb) levels by control of pH, control of sodium carbonate excess and control of ageing.” ([0492], Table 12). Noting that Pb is determined by Method 25: “The metals were determined by acidifying the samples first followed by analysis using ICP-MS.” ([0431]).
	Similar to KEYSER, WILLIS teaches microporous zirconium silicate compositions of formula (I) (col. 2, lines 35-57) as cation exchanges suitable for removing ammonium and phosphate ions from blood or dialysate (abstract). WILLIS teaches the general parameters for production of the zirconium silicate compositions includes combining a reactive source of zirconium, silicon and/or germanium, optionally at least one metal “M”, at least one alkali metal and water (col. 4, lines 25-31). And more particularly “The reaction mixture is prepared by mixing the desired sources of zirconium, silicon and optionally germanium, alkali metal and optional M metal in any order to give the desired mixture. It is also necessary that the mixture have a basic pH and preferably a pH of at least 8. The basicity of the mixture is controlled by adding excess alkali hydroxide and/or basic compounds of the other constituents of the mixture. Having formed the reaction mixture it is next reacted at a temperature of about 100° C. to about 250° C. for a period of about 1 to about 30 days in a sealed reaction vessel under autogenous pressure.” [emphasis added] (col. 5, lines 9-20). 
	WILLIS teaches that “These cation exchange compositions have been designated UZSi-n (see the '417 and '737 patents) where "n" is an integer which denotes a specific crystalline phase. Specific phases which are useful in the present invention include but are not limited to UZSi-1, UZSi-9 and UZSi-11.” [emphasis added](col. 5, lines 51-55).
	WILLIS discloses Example 1 as follows: “A solution was prepared by mixing 4150 g of sodium silicate, 484 g of sodium hydroxide and 1909 g H2O. After several minutes of vigorous stirring 2458 g zirconium acetate solution (22.1 wt. % ZrO2) was added. This was stirred for an additional 15 minutes and the resulting gel was transferred to a stainless steel reactor and stirred for 72 hours 10 at 200° C.” (col. 9, lines 5-11).
	As discussed above, KEYSER does not disclose any lead content is present in their composition, therefore the disclosing “a lead content below 0.6 ppm” (instant claims 1 & 2). However, arguendo the compositions of KEYSER do include a lead (Pb) content, one of ordinary skill in the art would have clearly understood that the heavy metal element lead (Pb) is a toxic element and would have sought to minimize the said content of lead (Pb). And per the disclosure of APPLEWHITE varied the process parameters to achieve a lead content of less than 1 ppm.
	Regarding instant claim 31, the lead content is inherent in the composition and ICP-MS would have been useful in determining the actual lead content as taught by APPLEWHITE: “The metals were determined by acidifying the samples first followed by analysis using ICP-MS.” ([0431]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a method for the treatment of hyperkalemia using microporous zirconium silicate compositions of formula (I), as suggested by KEYSER, and to produce said microporous zirconium silicate compositions of formula (I) by the methods of KEYSER and/or WILLIS, and further to minimize any lead (Pb) content by varying the reaction parameters, as suggested by APPLEWHITE, such as to produce a composition having a lead (Pb) content of less than 1 ppm for the treatment of hyperkalemia, per the teachings of KEYSER in view of WILLIS and APPLEWHITE.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention because the methods of making microporous zirconium silicate compositions of formula (I), were known in the art before the time of the claimed invention, and it would have required no more than an ordinary level of skill in the art to vary those reaction parameters to minimize the lead content. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Arguments:
	Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive.
	Applicants argue that KEYSER does not recognize the problem of lead content of its zirconium materials in connection with long term use (p. 7, last paragraph).
	In response the examiner argues that it would have been within the ordinary level of skill in the art to which the invention pertains to recognize that lead is a toxic heavy metal and should be minimized in a pharmaceutical product. For example, Remington, The Science and Practice of Pharmacy 2st ed. teaches that: “The so-called "heavy metals" are found in the two bottom rows. Metallic elements, for the most part, are protein precipitants, the major exception being the alkali metals. Being protein precipitants, metals, especially heavy metals, are toxic, eg, Ba, Tl, Pb, Hg, are violent poisons.” [emphasis added](p. 352, col. 1, 6th paragraph). 
	Applicant further argues that “As far as Applicant can tell, Applewhite stands for nothing more than the production that one might alter process parameters in order to lower impurity levels in the production of any material.” (p. 8, 1st paragraph).
	In response the examiner notes that APPLEWHITE is directed at compositions for the treatment of hyperphosphataemia ([0002], [0007], [0105], [0277], [0286], [0294] & claim 77), which are inorganic phosphate binders. APPLEWHITE further teaches long-term dosages, including a high dosage of drug substance in the final product, and that “In order to be able to manufacture a pharmaceutical product comprising such significant quantities of mixed metal compound with the control and consistency necessary for pharmaceutical use, a means of controlling an array of opposing chemical and physical properties of the mixed metal compound is essential.” ([0014]).
	The instantly claimed invention is directed at the treatment of hyperkalemia (potassium binder) using inorganic potassium binders, however, the instant disclosure makes clear that it is the process parameters that were varied to reduce the lead content “The inventors found that in order to react colloidal silica with zirconium acetate, the process must include additional steps and different agitation rates. For example, the colloidal silica process requires a step of increased agitation (200 rpm) for > 20 minutes to break silica bonds and obtain a well mixed solution. The inventors found that through this process the level of lead could be lowered below 1 ppm, and as shown below can be lowered to 0.38 ppm in a 500-L reactor.” (p. 10, Example 3).  The instant claims have been further amended to required “administering over a period of more than 5 consecutive days.” (long-term treatment). Thus, the teachings of APPLEWHITE would have been considered particularly relevant to one of ordinary skill producing a long-term (“a period of more than 5 consecutive days”) inorganic pharmaceutical product (i.e. KEYSER) in order to produce the best possible inorganic pharmaceutical product having reduced impurities including toxic heavy metals such as lead.
	Applicants further argue that “nothing in Willis no Keyser teach or suggest the desirability of reducing lead in order to administer the zirconium silicate material to a patient over a period of more than 5 consecutive days.” (p. 8, 2nd paragraph).
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Applicants further argue “that development of the zirconium silicates that are used in the long term administration methods of the present invention cannot be arrived at by simply altering process parameters. As noted in the specification, the inventors after recognizing the need to lower the lead content of the zirconium silicate, had to identify the sources of lead in the product and determine whether a suitable zirconium silicate product could be made in a way that avoided those lead sources. The replacement of starting materials required further work and resulted in insights that were not taught or described in the art. For example, the use of colloidal silica in the production of zirconium silicate required process changes. See Specification, page 7. For these reasons, Applicant respectfully submits that a person having ordinary skill in the art at the time of the invention would not have had a reasonable expectation of success in making the present invention.” (p. 8, 3rd paragraph).
	The examiner argues that it would have been within the ordinary skill in the art to vary process parameters and/or ingredients to reduce the level of lead in an inorganic pharmaceutical product. For example, APPLEWHITE teaches that: “Trace metal impurities must be controlled in order that the drug substance is of acceptable quality for human consumption. We found surprisingly that trace metal concentrations can be controlled by the reaction pH, reaction hold time (ageing) and not only as would be expected by the selection of raw materials of appropriate quality or washing.” ([0492]), which clearly indicates that the “appropriate quality” of “raw materials” would have been clearly recognized as a parameter for reduction of trace metal impurities.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 13, 15-25 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 8,808,750 (claims 1-29); 9,662,352 (claims 19-23); 9,707,255 (claims 21-32 & 36); 9,844,567 (claims 1-22); 9,861,658 (claims 1-14); and 10,398,730 (claims 1-19) in view of composition claims therein (where applicable) and WILLIS (US 6,579,460; published, June 2003) and APPLEWHITE (US 2012/0201864; published August, 2012).
	Instant claims 13 is discussed above.
	Each of the cited U.S. Patents includes claims directed at the treatment of hyperkalemia using zirconium silicate compositions of formula (I) such as the species ZS-9.
	The difference between the instantly rejected claims and the claims of each of the cited Patents is that the claims of the cited Patents do not expressly claim the lead (Pb) content as recited in instant claims 13-17.
	APPLEWHITE teaches methods of producing mixed metal compounds comprising Mg2+ and at least Fe+ having an aluminum content of less than 10000 ppm, and expressly teaches that “We found that by control of the process parameters as described herein, one may prepare a mixed metal compound having low levels of impurities, and in particular heavy metal impurities, without the need to perform purification to remove such impurities. The present invention may provide a process for preparing a mixed metal compound having a lead content of less than 1 ppm […].”, as discussed above and incorporated herein by reference.
	WILLIS teaches microporous zirconium silicate compositions of formula (I) (col. 2, lines 35-57) as cation exchanges suitable for removing ammonium and phosphate ions from blood or dialysate (abstract). WILLIS teaches the general parameters for production of the zirconium silicate compositions includes combining a reactive source of zirconium, silicon and/or germanium, optionally at least one metal “M”, at least one alkali metal and water (col. 4, lines 25-31). And more particularly “The reaction mixture is prepared by mixing the desired sources of zirconium, silicon and optionally germanium, alkali metal and optional M metal in any order to give the desired mixture. It is also necessary that the mixture have a basic pH and preferably a pH of at least 8. The basicity of the mixture is controlled by adding excess alkali hydroxide and/or basic compounds of the other constituents of the mixture. Having formed the reaction mixture it is next reacted at a temperature of about 100° C. to about 250° C. for a period of about 1 to about 30 days in a sealed reaction vessel under autogenous pressure.” [emphasis added] (col. 5, lines 9-20).
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of cited Patents because each of the cited Patents is directed at treatment of hyperkalemia using zirconium silicate compositions of formula (I) such as the species ZS-9, and it would have been prima facie obvious to minimize the toxic lead (Pb) content of such a pharmaceutical composition by varying the parameters, as suggested by WILLIS and APPLEWHITE. The skilled artisan would have been motivated to modify the claims of the cited Patents and produce the instantly rejected claim because reduced lead (Pb) would have produced an improved composition as one of ordinary skill in the art would have clearly recognized lead (Pb) as a toxic heavy metal. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the methods of producing microporous zirconium silicate compositions such as the species ZS-9 were known before the time of the claimed invention per the disclosure of WILLIS, and it would have required no more than an ordinary level of skill in the art to vary the known process parameters to reduce the lead content per the teachings of APPLEWHITE.
Response to Arguments:
	Applicant's arguments filed 05/12/2022 have been fully considered but they are not persuasive. 
	Applicants Terminal Disclaimer over USPN’s 9,592,253 and 10,300,087 are acknowledged and the rejections based on double patenting are withdrawn. Application No. 14/923,099 has become abandoned and the rejection based on double patenting is therefore moot.
	Applicants argue that the instantly rejected claims over the remaining U.S. Patent documents “for the same reasons noted above with respect to keyser in view of Willis and Applewhite.” (p. 9, paragraphs 3-4).
Conclusion
	Claims 13, 15-25 and 31 are pending and have been examined on the merits. Claims 15-25 is rejected under 35 U.S.C. 112(b); claims 13, 15-25 and 31 are rejected under 35 U.S.C. 102(a)(1); claims 13, 15-25 and 31 are rejected under 35 U.S.C. 103; and Claims 13, 15-25 and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent Nos. 8,808,750; 9,662,352; 9,707,255; 9,844,567; 9,861,658 and 10,398,730. No claims allowed at this time.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner cites Lewen et al. (“A rapid ICP-MS screen for heavy metals in pharmaceutical compounds,” 2004, ELSEVIER; Journal of Pharmaceutical and Biomedical Analysis, Vol. 35, pp. 739-752) and Raghuram et al. (“Heavy metals testing in active pharmaceutical ingredients: an alternative approach,” Pharmazie, Vol. 65, No. 1, pp. 15-18) are cited an teaching methods for analysis of heavy metals in pharmaceutical analysis (see whole documents).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619         


/TIGABU KASSA/Primary Examiner, Art Unit 1619